Citation Nr: 1821489	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was remanded in August 2016 for further development.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

After the RO issued a December 2016 supplemental statement of the claim, new evidence was associated with the file that is relevant to the TDIU claim.  Because the RO did not address the new evidence in a supplemental statement of the case, and the Veteran has not waived initial consideration by the RO, remand is necessary to ensure due process is satisfied.  38 C.F.R. § 20.1304(c) (2017).

The new evidence consists of private treatment records and opinions from February 2017 through March 2018 assessing the nature and severity of service-connected disabilities and the Veteran's employability.

Pertinent evidence will be first reviewed at the RO so as to not deprive the Veteran of an opportunity to prevail on a claim at that level.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 19.31(b)(1) (2017); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be issued unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2017).  On remand, a supplemental statement of the case, which considers the additional evidence of record received since the December 2016 supplemental statement of the case, must be issued.

In addition, the Veteran was last provided a VA examination to assess the nature and severity of his disabilities in December 2016.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, a claim of worsening of symptoms regarding his disabilities has been set forth by the Veteran since that examination.  New medical evidence has been submitted to support the claim.

When a VA examination is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Board finds that the most recent examination appears to no longer indicate the Veteran's current level of disability and functional loss.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to assess the Veteran's claims.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records not already of record. 

2.  After obtaining appropriate authorization, obtain all private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA examination with an examiner with experience providing vocational opinions.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner is asked to report on the nature and severity the service-connected disabilities and any occupational limitations caused by the service-connected disabilities.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should opine what type of work would be possible and what accommodations would be required due to the service-connected disabilities.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue an supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

